Title: From Thomas Jefferson to Archibald Stuart, 26 July 1795
From: Jefferson, Thomas
To: Stuart, Archibald



My Dear Sir
Monticello July 26. 95.

I am very thankful to you for your kind attention to our lost infant. The person you sent arrived here safely with James and their charge, and will be properly rewarded. Knowing the disposition of James, I readily conceive his conduct, and would have wished that to have been properly rewarded too, were it not that it would have added new pain to the parents of the child. I write this line by the bearer merely to assure you that he has performed his office carefully and that it is gratefully recieved by Dear Sir Your friend & servt

Th: Jefferson

